UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6338


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BROOKS THOMAS LACKEY BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:05-cr-00237-RLV-DCK-5; 5:09-cv-
00048-RLV)


Submitted:   July 29, 2013                  Decided:   August 9, 2013


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clifford James Barnard, CLIFFORD J. BARNARD, ATTORNEY AT LAW,
Boulder, Colorado, for Appellant.   Amy Elizabeth Ray, Assistant
United States Attorney, Jill Westmoreland Rose, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina; Kevin Zolot,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brooks     Thomas    Lackey      Brown    seeks       to    appeal    the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2013) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)          (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies      this      standard       by     demonstrating        that

reasonable     jurists      would     find    that    the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on    procedural       grounds,       the    prisoner       must

demonstrate    both    that     the   dispositive         procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability and dismiss the appeal.                        We

dispense     with    oral    argument     because     the       facts    and     legal




                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3